Citation Nr: 0728700	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an effective date earlier than October 26, 
2000, for the grant of service connection for major 
depression.  

2.  Entitlement to an effective date earlier than October 26, 
2000, for the assignment of a total disability evaluation 
based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from February 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and March 2002 rating 
determinations of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board in October 2003, 
at which time the only issue listed on the title page of this 
decision was entitlement to an effective date earlier than 
October 26, 2000, for the grant of a total disability 
evaluation based upon individual unemployability.  

This matter was again before the Board in September 2006.  At 
that time, the Board noted that the RO, in its March 2002 
rating determination, granted a 70 percent disability 
evaluation for major depression and awarded a TDIU, both 
effective October 26, 2000.  The Board further observed that 
in October 2002, the veteran's representative submitted a 
notice of disagreement with the effective date assigned for 
the award of a 70 percent rating for major depression.  The 
Board observed that a statement of the case had not been 
issued with regard to the issue of an effective date earlier 
than October 26, 2000, for the assignment of a 70 percent 
rating for major depression.  The Board indicated that a 
remand was warranted for the issuance of a statement of the 
case.  The Board also noted that the issue of entitlement to 
an effective date for the assignment of a 70 percent rating 
for major depression was inextricably intertwined with the 
veteran's appeal for entitlement to an earlier effective date 
for the assignment of a TDIU.  

In conjunction with Board remand, the RO issued a statement 
of the case in April 2007.  In June 2007, the veteran's 
representative filed a written argument at the RO and checked 
the box indicating that he rested the appeal on the answer to 
the statement of the case and that he had no further 
argument.  The Board will accept this as the veteran's appeal 
on this issue and has listed this issue on the title page of 
this decision.  

The issue of entitlement to an effective date earlier than 
October 26, 2000, for the assignment of a total disability 
evaluation based upon individual unemployability is remanded 
to the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1. In a February 1982 rating determination, the RO denied 
service connection for a nervous  disorder.  The veteran was 
notified of this decision later that month and did not 
appeal; thus, it became final.  

2. In documents received at the RO on September 8, 1997, the 
veteran raised the issue of service connection for depression 
as secondary to his stomach disorder.


CONCLUSION OF LAW

The criteria for an effective date of September 8, 1997, for 
the grant of service connection for major depression have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006), 5126; 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA's General Counsel has held that VA is not required to 
provide VCAA notice under 38 U.S.C.A. § 5103(a) where 
undisputed facts render the claimant ineligible for the 
claimed benefit.  The General Counsel has held with regard to 
38 U.S.C.A. § 5103A, that VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Court has further held that once a claim for service 
connection is granted, the claim is substantiated and further 
VCAA notice as to an effective date is not required.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case the relevant facts are not in dispute, 
and the law is controlling.  Accordingly, the VCAA is not 
applicable.

All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  An examination as to the effective date 
question is not needed.

While further notice is not necessary, the Board does note 
that the January 2007 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession, but it did tell him to submit 
medical evidence in his possession, and to tell VA about 
relevant evidence or send the evidence itself.  He was 
thereby put on notice to submit relevant evidence in his 
possession.


Earlier Effective Date

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  The effective date 
of award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose whichever is later.  38 C.F.R. § 
3.400(r).  The law grants a period of one year from the date 
of the notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

Service connection for a nervous disorder was denied by the 
RO in a February 1982 rating determination.  The veteran was 
notified of this decision later that month and did not 
appeal.  Thus, the decision became final.  38 U.S.C.A. 
§ 7105.

During the course of the veteran's appeal for the denial of 
service connection for a stomach disorder, to include gastric 
cancer, (originally denied by the RO in August 1994 rating 
determination and subsequently granted by the Board in July 
2000) the veteran's representative, submitted a statement 
from the veteran's private physician, P. A. B., M.D.  The 
July 1997 statement from Dr. P. A. B, which was received at 
the RO on September 8, 1997, indicated that the veteran was 
currently under his care for the treatment of depression as a 
result of symptoms relating to his current life stress.  

In a statement in support of claim, dated December 7, 2000, 
and received on December 11, 2000, the veteran requested 
service connection for major depression secondary to his 
service-connected stomach condition.  

In support of his claim, the veteran submitted the results of 
an October 26, 2000, VA examination which noted that the 
veteran reported having depression which was worse because of 
his concern about a recurrence of his stomach cancer.  

The veteran also submitted an October 27, 2000, letter from 
Dr. Buongiorno indicating that he had been treating the 
veteran since May 1996.  He stated that the veteran had Axis 
I diagnoses of recurrent severe major depression with 
agitated psychotic features and a delusional disorder.  

In December 2000, the RO granted service connection for 
anxiety and depression and assigned a 30 percent disability 
evaluation, with an effective date of October 26, 2000.  

In January 2001, the veteran's Application for Increased 
Compensation Based Upon Individual Unemployability was 
received.  The veteran also submitted his Social Security 
Disability Award, dated September 24, 1997, which found the 
veteran to be disabled as a result of major depression and 
stomach cancer since May 12, 1996.  Following the receipt of 
the results of a November 2001 VA examination, the RO, in a 
February 2002 rating determination, increased the veteran's 
disability evaluation from 30 to 70 percent for his major 
depression with an effective date of October 26, 2000.  

In his October 2002 notice of disagreement, the veteran's 
representative indicated that an earlier effective date was 
warranted for service connection and the assignment of a 70 
percent disability evaluation for major depression as the 
veteran filed this claim on September 8, 1997, when he 
submitted a statement from his physician linking his 
treatment for depression with his service-connected stomach 
disorder.  

The Board notes that in Brannon v. West, 12. Vet. App. 32 
(1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  The Court has held that an appellant must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995)

Where review of all documents and oral testimony reasonably 
reveals that a claimant is seeking a particular benefit, VA 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).

The mere presence of the medical evidence does not establish 
an intent on the part of the veteran to seek entitlement to 
service connection.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993).  While the RO must interpret the veteran's 
submissions broadly, the RO is not required to conjure up 
issues that were not raised by the veteran. See Talbert, 
supra.  The veteran must have asserted the claim expressly or 
impliedly. See Isenbart, supra.

The Board is in agreement with veteran's representative that 
the veteran raised the issue of service connection for 
depression as secondary to his service-connected gastric 
cancer through the July 1997 letter, received at the RO on 
September 7, 1997.  While this is a medical statement, it was 
submitted by the veteran's representative in support of his 
claim and it specifically identifies depression as arising 
from the veteran's symptoms relating to his current life 
stress.  There is no doubt that the stress the physician is 
making to is related to the veteran's stomach disorder as 
this letter was submitted in support of the then pending 
claim of service connection for stomach cancer.  

As the Board finds that the veteran submitted a claim for 
service connection for major depression as of September 7, 
1997, entitlement to service connection for major depression 
is warranted from this date.  38 C.F.R. §§ 3.109, 3.155, 
3.156, 3.157(b)(2), 3.160(e), 3.400(r). 




ORDER

An effective date of September 8, 1997, for the grant of 
service connection for major depression is granted.  


REMAND

As a result of the above action, the Board must remand the 
issue of entitlement to an effective date earlier than 
October 26, 2000, for the assignment of a total disability 
evaluation based upon individual unemployability for further 
development.  

As a result of the earlier effective date grant for service 
connection, the readjudication of the effective date issue 
for the total rating based upon individual unemployability is 
in order.  

Accordingly, the case is REMANDED for the following action:

Review the expanded record and determine 
if an effective date earlier than October 
26, 2000, for the assignment of a total 
disability evaluation based upon 
individual unemployability, can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


